FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 KAMI ETEMADI,                                      No. 18-72318
                                 Petitioner,
                                                     Agency No.
                      v.                            A074-808-492

 MERRICK B. GARLAND, Attorney
 General,                                              ORDER
                      Respondent.

                        Filed June 23, 2022

   Before: Mary H. Murguia, Chief Judge, and Danny J.
     Boggs * and Milan D. Smith, Jr., Circuit Judges.

                                Order




    *
      The Honorable Danny J. Boggs, United States Circuit Judge for
the U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
2                  ETEMADI V. GARLAND

                         ORDER

   The petition for panel rehearing, Dkt. No. 53, is granted.
The opinion filed on September 9, 2021, and reported at
12 F.4th 1013, is withdrawn. Dkt. No. 48.

   The case is stayed and referred to mediation. If
mediation is unsuccessful, the stay will be lifted, and the
panel will determine whether to issue a final disposition or
order additional argument. See Fed. R. App. P. 40(a)(4).